EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made by and between CBIZ, Inc.,
a Delaware corporation, and any successor thereto (the “Company”), and Jerome P.
Grisko, Jr. (“Executive”), dated as of the 1st day of September, 2016 and
effective as of that same date (the “Effective Date”).

WHEREAS, the Company and Executive are party to that certain Amended Severance
Protection Agreement, dated as of December 31, 2008 (the “Prior Agreement”);

WHEREAS, the Company and Executive desire Executive to continue in the employ of
the Company, but under the new terms of this Agreement, which replaces and
supersedes the Prior Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises,
representations, warranties and covenants contained in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:

1.    Employment. The Company hereby agrees to employ Executive as the President
and Chief Executive Officer of the Company, and Executive hereby agrees to such
employment, on the terms and conditions hereinafter set forth.

2.    Term. The term of this Agreement shall commence as of the Effective Date
and shall continue until the date that either the Company or Executive terminate
this Agreement in accordance with Sections 6 and 7 of this Agreement (the
“Employment Period”).

3.    Position and Duties. During the Employment Period, Executive shall serve
as the President and Chief Executive Officer of the Company and shall report to
the Board of Directors of the Company (the “Board”). Subject to the supervisory
powers of the Board, Executive shall have those powers and duties normally
associated with the position of President and Chief Executive Officer and such
other powers and duties as may be prescribed by the Board; provided, that such
other powers and duties are consistent with Executive’s position. Executive
shall devote substantially all of his working time, attention and energies to
the performance of his duties for the Company. In addition, during the
Employment Period, Executive shall be nominated to serve as a member of the
Board and, if elected, shall serve as a member of the Board for no additional
compensation. Notwithstanding the above, Executive shall be permitted, to the
extent such activities do not substantially interfere with the performance by
Executive of his duties and responsibilities hereunder or violate Section 10 of
this Agreement, to (a) manage



--------------------------------------------------------------------------------

Executive’s personal, financial and legal affairs, including investing in other
businesses, and (b) serve on other corporate and not-for-profit boards;
provided, however, that before Executive joins the board of directors of another
public company, Executive shall seek the approval of the Board, which shall not
be unreasonably withheld.

4.    Place of Performance. The principal place of employment of Executive shall
be at the Company’s principal executive offices in Cleveland, Ohio; provided,
that Executive shall be required to travel to other Company offices and on
Company business.

5.    Compensation and Related Matters.

(a)    Base Salary and Bonus. During the Employment Period the Company shall pay
Executive a base salary of not less than $642,000 per year (“Base Salary”).
Executive’s Base Salary shall be paid in approximately equal bi-monthly
installments in accordance with the Company’s customary payroll practices, as
the same may be amended from time to time. If Executive’s Base Salary is
increased by the Company, such increased Base Salary shall then constitute the
Base Salary for all purposes of this Agreement. In addition, Executive shall be
eligible to receive an annual bonus(es) upon the achievement of pre-established
performance goals which are set by the Compensation Committee of the Board after
consultation with Executive (the “Bonus(es)”). Such Bonus(es) shall be paid in
one lump sum amount at such time as the Company customarily pays bonuses to
senior executive officers, which the Company will pay between January 1st and
March 15th of the calendar year following the year in which the Bonus is earned.

(b)    Options and Restricted Shares. At the meeting of the Compensation
Committee of the Board held May 10, 2016, the Company granted to Executive
non-qualified stock options (“Company Stock Options”) to acquire 180,000 shares
of the common stock of the Company (the “Company Stock”), and 48,000 restricted
shares of Company Stock (“Restricted Stock”), all pursuant to the Company’s 2014
Stock Incentive Plan (the “Stock Incentive Plan”). (The initial grants of
Company Stock Options and Restricted Stock are hereafter collectively referred
to as the “Initial Grants”.) During the Employment Period, on an annual basis
following the Effective Date, the Company shall grant to Executive additional
Company Stock Options and Restricted Shares valued at no less than 80% of the
grant date fair value as computed in accordance with FASB ASC Topic 718 (“Grant
Date Fair Value”) of the Initial Grants if Executive is employed by the Company
on the applicable grant date selected by the Company. Notwithstanding the
foregoing, if the Company grants less than 80% of the Grant Date Fair Value of
the Initial Grants to Executive in any year after 2016, Executive’s legal or
equitable remedies for such award are limited solely to elect a Good Reason
termination pursuant to Section 6(d)(iii) of this Agreement.

(c)    Automobile. During the Employment Period, the Company will provide
Executive with an automobile of his choice for purposes of conducting Company
business.



--------------------------------------------------------------------------------

(d)    Expenses. Subject to Section 19(c) of this Agreement, the Company shall
promptly reimburse Executive for all reasonable business expenses upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

(e)    Vacation. During the Employment Period, Executive shall be entitled to
participate in the vacation and sick leave policy applicable to other most
senior ranking officers of the Company as the same may be amended from time to
time, provided that in no event shall Executive be entitled to less than five
(5) weeks of vacation per year.

(f)    Services Furnished. During the Employment Period, the Company shall
furnish Executive with office space, stenographic and secretarial assistance and
such other facilities and services comparable to those provided to the Company’s
senior executive officers.

(g)    Club Membership. During the Employment Period, the Company shall pay for
or reimburse Executive for the cost of reasonable membership initiation fee,
dues, and any assessments for one country club of his choice, plus a tax
gross-up with respect to any initiation fees, dues and assessments.

(h)    Welfare, Pension and Incentive Benefit Plans. During the Employment
Period, Executive shall be entitled to participate in and be covered under all
the welfare, retirement and other employee benefit plans or programs maintained
by the Company from time to time for the benefit of its senior executive
officers including, without limitation, all medical, hospitalization, dental,
disability, accidental death and dismemberment, travel accident insurance plans
and programs, retirement, and savings plans.

(i)    Life Insurance. During the Employment Period, the Company shall pay, or
reimburse Executive for, the cost of funding a $2,000,000 whole life or
universal life insurance policy (the “Life Policy”), payable over 5 years plus a
tax gross-up to be paid at the same time as such reimbursement payment.

6.    Termination. Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

(a)    Death. Executive’s employment hereunder shall terminate upon his death.

(b)    Disability. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been substantially unable to perform his
duties hereunder for an entire period of three (3) consecutive months, and
within thirty (30) days after written Notice of Termination is given after such
three (3) month period, Executive shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to terminate Executive’s employment hereunder for “Disability,” and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.



--------------------------------------------------------------------------------

(c)    Cause. The Company shall have the right to terminate Executive’s
employment for Cause, and such termination in and of itself shall not be, nor
shall it be deemed to be, a breach of this Agreement. For purposes of this
Agreement, “Cause” shall mean fraud, embezzlement, conviction of a felony or of
a crime involving moral turpitude, the continued use of illegal drugs, or
Executive breaches a material term of this Agreement, which breach is not cured
within thirty (30) days of receipt by Executive of notice of such breach.

(d)    Good Reason. Executive may terminate his employment for “Good Reason”
within one hundred and twenty (120) days (or such longer time as specifically
provided for below) after Executive has actual knowledge of the occurrence,
without the written consent of Executive, of one of the following events that
has not been cured within thirty (30) days after written notice thereof has been
given by Executive to the Company:

(i)    a decrease in the Base Salary and the amount of compensation potential
under the Bonus(es) after the date of this Agreement;

(ii)    a decrease in the Grant Date Fair Value of Company Stock Options or
Restricted Stock awarded to Executive in the preceding year following any Change
In Control as defined in this Agreement;

(iii)    a decrease of more than 20% in the Grant Date Fair Value of Company
Stock Options or Restricted Stock awarded to Executive in the preceding year in
the absence of any Change In Control as defined in this Agreement;

(iv)    a decrease in the employee benefits available to Executive, which
decrease is materially different from the decreases that are generally
applicable to senior management personnel of the Company taken as a whole;

(v)    the assignment, without Executive’s consent, to the Executive of any
duties materially inconsistent with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3, or any action by the Company that
results in a material diminution in such position, authority, duties or
responsibilities (including any such action occurring solely as a result of the
Company’s ceasing to be a publicly traded entity);

(vi)    the permanent non-voluntary relocation of Executive’s current principal
place of performance of services for the Company to a location more than 50
miles from Executive’s current principal place of performance of services for
the Company, or



--------------------------------------------------------------------------------

(vii)    the Company’s breach of a material term of this Agreement, which breach
is not cured within thirty (30) days of receipt by the Company of notice of such
breach.

(e)    Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause by providing Executive with a Notice of
Termination and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.

(f)    Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with a Notice
of Termination, and such termination shall not in and of itself be, nor shall it
be deemed to be, a breach of this Agreement.

7.    Termination Procedure.

(a)    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 14. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

(b)    Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive’s employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days after the giving of such notice) set forth
in such Notice of Termination.

8.    Compensation Upon Termination or During Disability. In the event Executive
is disabled or his employment terminates during the Employment Period, the
Company shall, subject to Section 8(f), provide Executive with the payments and
benefits set forth below; provided, however, that in no event shall a payment be
made under this Section 8 due to Executive’s termination of employment unless
such termination constitutes a “Separation from Service,” as defined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

By signing this Agreement, Executive acknowledges and agrees that the payments
set forth in this Section 8 constitute liquidated damages for termination of his
employment during the Employment Period.



--------------------------------------------------------------------------------

(a)    Termination by Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, the Company shall, subject to Sections 8(a)(iv) and
8(e):

(i)    pay to Executive, as soon as practicable following the Date of
Termination (but no later than sixty (60) days following his Date of
Termination), one lump sum payment equal to the sum of (A) his Base Salary
accrued, but not yet paid, through the Date of Termination (“Accrued Base
Salary”), plus (B) a cash payment equal to two times the sum of Executive’s then
current Base Salary and the average bonus paid to Executive in the three year
period immediately preceding the year of termination (“Average Bonus”); provided
that, if during the two-year period following a Change in Control, the Company
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason pursuant to Section 6(d), Executive’s payment shall
be, in lieu of the amounts set forth in subsection (B) above, a cash payment
equal to three (3) times the sum of Executive’s then current Base Salary and
Average Bonus; and

(ii)    either (A) maintain in full force and effect, at no cost to Executive,
for the continued benefit of Executive for a period of two (2) years following
the Date of Termination the medical, hospitalization, dental, and group life
insurance programs in which Executive was participating immediately prior to the
Date of Termination at the level in effect and upon substantially the same terms
and conditions as existed immediately prior to the Date of Termination (except
Executive shall not be required to make contributions toward the coverage) if
under the terms of the plans or applicable law, Executive can continue to
participate in the Company plans or programs providing such benefits; or, (B) if
under the terms of the plans or applicable law, Executive cannot continue to
participate in the Company plans or programs providing such benefits described
in clause (A), the Company shall arrange to provide Executive with the economic
equivalent of such benefits which he otherwise would have been entitled to
receive under such plans and programs (the benefits described under (A) or (B)
the “Continued Benefits”), in each case, in accordance with the payment timing
requirements of Section 19(c) hereof to the extent the Continued Benefits are
subject to Code Section 409A, provided, that, such Continued Benefits shall
terminate on the date or dates Executive receives equivalent coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage or benefit-by-benefit, basis). If the
Continued Benefits can be provided pursuant to clause (A), Executive may, in his
sole discretion, make a one-time election to choose that the Continued Benefits
be provided pursuant to clause (B) in lieu of clause (A); and

(iii)    reimburse Executive pursuant to Section 5(d) for reasonable expenses
incurred, but not paid prior to such termination of employment (“Incurred
Expenses”); and



--------------------------------------------------------------------------------

(iv)    In the event Executive’s employment terminates in accordance with this
Section 8(a), any and all options held by Executive in the Company’s common
shares or any restricted stock awards held by Executive (collectively, the
“Long-Term Stock Incentives”) shall fully vest, and all restrictions and
conditions on such Long-Term Stock Incentives shall be removed on the Date of
Termination. In addition, the Compensation Committee of the Board shall, by
resolution, provide that any option held by Executive as of the Date of
Termination may be exercised by Executive, in whole or in part, at any time
subsequent to such Date of Termination and prior to the expiration of the option
pursuant to its original terms (as set forth in the applicable stock option
agreement setting forth the terms of such option award) without regard to any
vesting or other limitations on exercise; and

(v)    immediately upon the Date of Termination, the Company shall transfer
title (free and clear of any liens or obligations to make future payments) to
Executive to the company vehicle used by Executive as of the Date of
Termination; and

(vi)    if, as of the Date of Termination, the Company has not paid the
reasonable one-time membership initiation fee in a country club of Executive’s
choice as contemplated by Section 5(g), the Company shall make such payment at
the direction of Executive within 9 months of the Date of Termination or
reimburse Executive for such payment as long as Executive incurs the expenses
for such membership initiation fee in a country club within 9 months of the Date
of Termination; and

(vii)    If, as of the Date of Termination, the Life Policy is not fully funded,
the Company will reimburse the Executive for his cost of fully funding the Life
Policy, plus a tax gross up; and

(viii)    Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company other than the Prior
Agreement.

(b)    For Cause or By Executive Without Good Reason. If Executive’s employment
is terminated by the Company for Cause or by Executive (other than for Good
Reason):

(i)    the Company shall pay Executive his Accrued Base Salary and, to the
extent required by law or the Company vacation policy, his accrued vacation pay
(if applicable) through the Date of Termination, as soon as practicable
following the Date of Termination; and



--------------------------------------------------------------------------------

(ii)    the Company shall reimburse Executive pursuant to Section 5(d) for
reasonable Incurred Expenses not paid prior to such termination of employment,
unless such termination resulted from a misappropriation of Company funds; and

(iii)    Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company other than the Prior
Agreement.

(c)    Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
shall continue to receive his full Base Salary set forth in Section 5(a) until
his employment is terminated pursuant to Section 6(b). In the event Executive’s
employment is terminated for Disability pursuant to Section 6(b):

(i)    the Company shall pay to Executive his Accrued Base Salary and accrued
vacation pay (if applicable) through the Date of Termination, as soon as
practicable following the Date of Termination; and

(ii)    maintain in full force and effect, at no cost to Executive, for the
continued benefit of Executive for a period of two (2) years following the Date
of Termination the Continued Benefits; provided, that, if under the terms of the
plans or applicable law, Executive cannot continue to participate in the
Continued Benefits, the Company shall arrange to provide Executive with the
economic equivalent of the Continued Benefits in accordance with the payment
timing requirements of Section 19(c) to the extent the Continued Benefits are
subject to Code Section 409A, provided, that such Continued Benefits shall
terminate on the date or dates Executive ceases to be disabled; and

(iii) the Company shall reimburse Executive pursuant to Section 5(d) for
reasonable Incurred Expenses not paid prior to such termination of employment;
and

(iv)    Executive’s Long-Term Stock Incentives held as of the Date of
Termination shall fully vest, and all restrictions and conditions on such
Long-Term Stock Incentives shall be removed on the Date of Termination. In
addition, the Compensation Committee of the Board shall, by resolution, provide
that any option held by Executive as of the Date of Termination may be exercised
by Executive, in whole or in part, at any time subsequent to such Date of
Termination and prior to the expiration of the option pursuant to its original
terms (as set forth in the applicable stock option agreement setting forth the
terms of such option award) without regard to any vesting or other limitations
on exercise; and



--------------------------------------------------------------------------------

(v)    Executive shall receive a lump sum payment in the amount of the target
opportunity for his Bonus for the year in which the Date of Termination occurs,
such lump sum payment shall be made no later than thirty (30) days following the
Date of Termination; and

(vi)    Immediately upon the Date of Termination, the Company shall transfer
title (free and clear of any liens or obligations to make future payments) to
Executive to the company vehicle used by Executive as of the Date of
Termination; and

(vii)    Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company other than the Prior
Agreement.

(d)    Death. If Executive’s employment is terminated by his death:

(i)    the Company shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, Executive’s Base Salary and
accrued vacation pay (if applicable) through the Date of Termination; and

(ii)    the Company shall reimburse Executive’s beneficiary, legal
representatives, or estate, as the case may be, pursuant to Section 5(d) for
reasonable Incurred Expenses not paid prior to such termination of employment;
and

(iii)    Executive’s Long-Term Stock Incentives held as of the Date of
Termination shall fully vest, and all restrictions and conditions on such
Long-Term Stock Incentives shall be removed on the Date of Termination. In
addition, the Compensation Committee of the Board shall, by resolution, provide
that any option held by Executive as of the Date of Termination may be exercised
by Executive’s beneficiary, legal representative, or estate, as the case may be,
in whole or in part, at any time subsequent to such Date of Termination and
prior to the expiration of the option pursuant to its original terms (as set
forth in the applicable stock option agreement setting forth the terms of such
option award) without regard to any vesting or other limitations on exercise;
and

(iv)    Executive’s beneficiary, legal representatives or estate, as the case
may be, shall receive a lump sum payment in the amount of the target opportunity
for his Bonus for the year in which the Date of Termination occurs, such lump
sum payment shall be made no later than thirty (30) days following the Date of
Termination; and

(v)    Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Company other than the Prior Agreement.



--------------------------------------------------------------------------------

(e)    IRC Code Section 162(m) - Delay of Payments. Notwithstanding any other
provision of this Agreement to the contrary, the Company may delay the payment
of any amount otherwise due to Executive under Section 8 of this Agreement if
the Company reasonably believes that its deduction resulting from such payment,
either alone or in combination with any other amounts to be paid or provided to
Executive under any section of this Agreement or any other agreements, plans or
programs of the Company, would be reduced by application of Code Section 162(m);
provided, however, that the Company shall make payments to Executive at the
earliest date at which the Company reasonably believes Code Section 162(m) will
no longer reduce its deduction for such payments and any such delay is made in
accordance with the requirements of Code Section 409A and the regulations
promulgated thereunder.

(f)    Release. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to make any payment under Section 8 of this Agreement
(other than Accrued Base Salary and Incurred Expenses) unless (i) prior to the
60th day following the latter of the Date of Termination, Executive executes a
release of claims against the Company and its affiliates in a form reasonably
satisfactory to the Company (the “Release”), and (ii) any applicable revocation
period has expired during such 60-day period without Executive revoking such
Release. To the extent Executive is required to sign a Release to receive any
amount under Section 8 of this Agreement deemed to be “deferred compensation”
for purposes of Code Section 409A, and the 60-day period allotted to sign (and
not revoke) the Release starts in one calendar year and ends in the following
calendar year, such payments will be made in the second calendar year,
notwithstanding when the Release is executed and becomes irrevocable. The
Company shall provide the release to the Executive for his consideration within
five (5) days of the Date of Termination.

(g)    “Change in Control” shall mean the first to occur of the following events
(A) any person or group of persons (including, without limitation, CBIZ and any
shareholder of CBIZ) purchases thirty percent (30%) or more of the voting
control or value of the capital stock of CBIZ, in one transaction or in a series
of transactions (a “Transaction”), excluding, however, any repurchase of capital
stock by CBIZ after the date of a Transaction; (B) the shareholders of CBIZ
approve an agreement to merge or consolidate with another corporation or other
entity resulting (whether separately or in connection with a series of
transactions) in a change in ownership of thirty percent (30%) or more of the
voting control or value of the capital stock of CBIZ, or an agreement to sell or
otherwise dispose of all or substantially all of CBIZ’s assets (including,
without limitation, a plan of liquidation or dissolution), or otherwise approve
of a fundamental alteration in the nature of CBIZ’s business, provided that the
30% change of control does not result from a repurchase of capital stock by CBIZ
after such merger, consolidation or sale of assets; or (C) Steven L. Gerard
resigns or is removed as Chairman of the Board of CBIZ and a new Chairman of the
Board of CBIZ is appointed other than Executive or any other person serving as a
member of the Board as of the Effective Date.



--------------------------------------------------------------------------------

9.    Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.

10.    Restrictive Covenants.

(a)    Nondisclosure. Executive acknowledges that during the course of his
performance of services for Company he has acquired and will continue to acquire
technical knowledge with respect to Company’s business operations, including, by
way of illustration, Company’s investment plans or strategies, trade secrets,
customer lists, customer or consultant contracts and the details thereof,
pricing policies, operational methods, marketing and merchandising plans or
strategies, business acquisition plans, personnel acquisition plans, and all
other information pertaining to the business of Company or any Affiliate (as
defined below) of Company that is not publicly available (all of such
information herein referred to as the “Confidential Information”); provided,
however, that the term “Confidential Information” shall not include (a) any
information which is or becomes publicly available otherwise than through breach
of this Agreement by Executive, or (b) any information which is or becomes known
or available to Executive on a non-confidential basis and not in contravention
of applicable law from a source which is entitled to disclose such information
to Executive. Executive agrees that he will not, while he is employed by
Company, divulge to any person, directly or indirectly, except to Company or its
officers and agents or as reasonably required in connection with his duties on
behalf of Company, or use, except on behalf of Company, any Confidential
Information acquired by Executive during the term of his employment. Executive
agrees that he will not, at any time after his employment with Company has
ended, divulge to any person directly or indirectly any Confidential Information
nor use Confidential Information in any way detrimental to Company. Executive
further agrees that if his relationship with Company is terminated (for whatever
reason) he shall not take with him but will leave with Company all records,
papers and computer software and data and any copies thereof relating to the
Confidential Information (or if such papers, records, computer software and data
or copies are not on the premises of Company, Executive agrees to return such
papers, records and computer software and data immediately upon his
termination). Executive acknowledges that all such papers, records, computer
software and data or copies thereof are and remain the property of Company. For
purposes of this Agreement, “Affiliate” shall mean any entity, directly or
indirectly, controlled by, controlling or under common control with Company or
any corporation or other entity acquiring, directly or indirectly, all or
substantially all the assets and business of Company, whether by operation of
law or otherwise.

(b)    Non-interference: Executive agrees that:

(i)      During the term he performs services for Company and for a period of
two (2) years after the termination thereof, he will not knowingly or
purposefully directly or indirectly interfere with the relationship of Company
and any employee, agent or representative of Company; and



--------------------------------------------------------------------------------

(ii)    During the term he performs services for Company and for a period of two
(2) years after the termination thereof, he will not knowingly or purposefully,
directly or indirectly interfere with the relationships of Company with
customers, dealers, distributors, vendors or sources of supply; and

(iii)    After discussing the matter with Executive, Company shall have the
right, subject to applicable law, to inform any other third party that Company
reasonably believes to be, or to be contemplating, participating with Executive
or receiving from Executive assistance in violation of this Agreement, of the
terms of this Agreement and of the rights of Company hereunder, and that
participation by any such third party with the Executive in activities in
violation of this Section 10 may give rise to claims by Company against such
third party.

(c)    Nondisparagement.

(i)    Executive shall refrain, both during the term he performs services for
Company and after his employment with Company has ended, from publishing any
oral or written statements, to any person or entity (other than, during the term
he performs services for Company, to Company, any Affiliates, or any of
Company’s or Affiliates’ directors, officers, employees, agents, or
representatives) that damage or disparage the reputation of Company or any
Affiliates, or any of Company’s or Affiliates’ directors, officers, employees,
agents or representatives. A violation or threatened violation of this
prohibition may be enjoined by the courts. The rights afforded Company and the
Affiliates under this Section 10(c) are in addition to any and all rights and
remedies otherwise afforded by law; and

(ii)    Company shall refrain, and shall use its reasonable best efforts to
cause the Affiliates to refrain, both during the term Executive performs
services for Company and after his employment with Company has ended, from
publishing any oral or written statements, to any person or entity (other than
during the term Executive performs services for Company, to Company, any
Affiliates or any of Company’s or Affiliates’ directors, officers, employees,
agents or representatives) that damage or disparage the reputation of Executive.
A violation or threatened violation of this prohibition may be enjoined by the
courts. The rights afforded Executive under this Section 10(c) are in addition
to any and all rights and remedies otherwise afforded by law.

11.    Indemnification. Executive shall be entitled throughout the Employment
Period in his capacity as an officer and/or director of the Company or any of
its subsidiaries, or as a member of any other governing body or any partnership
or joint venture in which the Company has an equity interest, to the benefit of
the indemnification provisions contained in the Certificate of Incorporation and
Bylaws of the Company as in effect from time to time, to the extent not
prohibited by applicable law at the time of the assertion of any liability
against Executive.



--------------------------------------------------------------------------------

12.    Arbitration. Any dispute arising between the Company and Executive with
respect to the performance or interpretation of this Agreement shall be
submitted to arbitration, in Cleveland, Ohio, for resolution in accordance with
the commercial arbitration rules of the American Arbitration Association,
modified to provide that the decision by the arbitrators shall be final and
binding on the parties, shall be furnished in writing, separately and
specifically stating the findings of fact and conclusions of law on which the
decision is based, and shall be rendered within 90 days following impanelment of
the arbitrators. In the event that a dispute arises regarding whether an amount
is owed under Section 8(a) following Executive’s termination of employment, the
Company agrees to pay Executive a single lump sum payment, within 30 days of the
date the related arbitration commences pursuant to this Section 12, equal to the
cash value of the compensation and benefits that would have been paid or
provided to Executive had he remained employed with the Company for the 90 day
period following the date of his termination of employment (the “Disputed
Payment”). The Disputed Payment represents the portion of the payments under
Section 8(a)(i) that the Company is willing to pay pending resolution of the
dispute, and will only be paid if the requirements of Treasury Regulation
Section 1.409A-3(g) are met. If any arbitration pursuant to this Section 12
results in an award of payments provided under Section 8(a)(i), such award will
be paid by the time required under Treasury Regulation Section 1.409A-3(g) and
will be reduced by the Disputed Payment actually paid to Executive. Following a
decision by the arbitrators, the costs of arbitration shall be divided and legal
fees shall be awarded as directed by the arbitrators.

13.    Successors; Binding Agreement.

(a)    Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company may assign this
Agreement to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company. As used in this Agreement, “Company” shall mean the
Company as herein before defined and any successor to its business and/or assets
(by merger, purchase or otherwise).

(b)     Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder. Upon Executive’s death or disability, this
Agreement and all rights of Executive hereunder shall inure to the benefit of
and be enforceable by Executive’s beneficiary or beneficiaries, personal or
legal representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following Executive’s death or disability by
giving the Company written notice thereof. In the event of Executive’s death,
disability or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary/(ies), estate or other legal representative(s). If Executive should
die following his Date of Termination while any amounts would still be payable
to him hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by Executive, or otherwise to his
legal representatives or estate.



--------------------------------------------------------------------------------

(c)    Binding Agreement. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators, beneficiaries
and assigns and shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

14.    Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the Company at its corporate headquarters and addressed to
Executive as the address reflected in the human resources records of the Company
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.    Miscellaneous. No provisions of this Agreement may be amended, modified,
or waived unless such amendment or modification is agreed to in writing signed
by Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder shall
survive Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Ohio without regard
to its conflicts of law principles.

16.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

18.    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties,



--------------------------------------------------------------------------------

whether oral or written, by any officer, employee or representative of any party
hereto in respect of such subject matter, including, without limitation, the
Prior Agreement. Any prior agreement of the parties hereto in respect of the
subject matter contained herein, including the Prior Agreement, is hereby
terminated and cancelled.

19.    Tax Considerations and Payment Limitations.

(a)    Withholding. Unless otherwise provided herein, all payments hereunder
shall be subject to any required withholding of Federal, state, local, and
employment taxes pursuant to any applicable law or regulation.

(b)    General Code Section 409A Compliance. This Agreement is intended to be
operated in compliance with the provisions of Code Section 409A (including any
applicable rulings or regulations promulgated thereunder). In the event that any
provision of this Agreement fails to satisfy the provisions of Code Section 409A
and cannot be amended, modified, or terminated, then such provision shall be
void and shall not apply to Executive, to the extent practicable. In the event
that it is determined to not be feasible to so void a provision of this
Agreement as it applies to any amount payable to or on behalf of Executive, such
provision shall be construed in a manner so as to comply with the requirements
of Code Section 409A. Notwithstanding anything herein to the contrary, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Except as otherwise expressly provided herein, the Company shall not
be held liable for any taxes, interest, penalties, or other similar monetary
amounts owed by Executive or other taxpayers as a result of this Agreement.

(c)    Reimbursements and In-Kind Benefits. Any reimbursement of expenses or
in-kind benefits provided under this Agreement (other than reimbursements or
in-kind benefits that are treated as separation pay under Section
1.409A-1(b)(9)(v) of the Treasury Regulations or that are otherwise exempt from
Code Section 409A), shall be subject to the following additional rules: (i) any
reimbursement of eligible expenses shall be paid as they are incurred; provided
that Executive first provides documentation thereof in reasonable detail not
later than sixty (60) days following the end of the calendar year in which the
eligible expenses were incurred or such longer period if provided in this
Agreement; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during any calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any other calendar year; and (iii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

(d)    Specified Employee. In the event Executive is a “Specified Employee” (as
defined under Code Section 409A) on the Date of Termination, then any and all
payments or benefits provided under this Agreement that are “deferred
compensation” under Code Section 409A and paid on account of a “separation from
service” shall commence being paid at the date which is the earlier of (i) the
expiration of the six (6) month period after Executive’s “separation from
service” or (ii) Executive’s death. At such time, Executive shall receive one
lump sum catch-up payment equal to the amount that would have been paid over the
previous six (6) month period or the period prior to death, as applicable. All
remaining benefits or payments, if any, shall be paid as otherwise provided for
under this Agreement.



--------------------------------------------------------------------------------

20.    Tax Adjustment. Notwithstanding any provision of any other plan, program,
arrangement or agreement to the contrary, in the event that it shall be
determined that any payment or benefit to be provided by the Company to
Executive pursuant to the terms of this Agreement or any other payments or
benefits received or to be received by Executive (a “Payment”) in connection
with or as a result of a Change in Control or the Executive’s termination of
employment or any event which is deemed by the Internal Revenue Service or any
other taxing authority to constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company shall be subject to the tax (the “Excise Tax”) imposed by
Section 4999 (or any successor section) of the Code, the Payments, whether under
this Agreement or otherwise, shall be reduced so that the Payment, in the
aggregate, is reduced to the greatest amount that could be paid to Executive
without giving rise to any Excise Tax; provided that in the event that Executive
would be placed in a better after-tax position after receiving all Payments and
not having any reduction of Payments as provided hereunder, Executive shall,
notwithstanding the provisions of any other plan, program, arrangement or
agreement to the contrary, receive all Payments and pay any applicable Excise
Tax. All determinations under this Section 20 shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”).
Without limiting the generality of the foregoing, any determination by the
Accounting Firm under this Section 20 shall take into account the value of any
reasonable compensation for services to be rendered by Executive (or for holding
oneself out as available to perform services and refraining from performing
services (such as under a covenant not to compete)). If the Payments are to be
reduced pursuant to this Section 20, the Payments shall be reduced in the
following order: (a) Payments which do not constitute “nonqualified deferred
compensation” subject to Code Section 409A shall be reduced first; and (b) all
other Payments shall then be reduced, in each case as follows: (i) cash payments
shall be reduced before non-cash payments and (ii) payments to be made on a
later payment date shall be reduced before payments to be made on an earlier
payment date.

21.    Noncontravention. Executive represents that he is not prevented from
entering into or performing this Agreement by the terms of any law, order, rule
or regulation or any agreement to which he is a party. Executive acknowledges
and agrees that the Company has relied upon this representation as a material
inducement for it to enter into this Agreement and a breach of this
representation by Executive shall be deemed to be a material breach of this
Agreement.

22.    Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

CBIZ, INC.         /s/ Steven L. Gerard         By: Steven L. Gerard
        Its: Chairman

        Upon authority and approval of the

        Compensation Committee of the Board

        of Directors, by resolution passed on

        September 1, 2016.

        EXECUTIVE         /s/ Jerome P. Grisko, Jr.         Jerome P. Grisko,
Jr.